In a negligence action to recover damages for wrongful death, the defendant J.W. Mays, Inc., appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated January 30, 1989, which denied its motion for a change of venue.
Ordered that the order is affirmed, with costs.
A motion to change venue for the convenience of the witnesses must be supported by a statement setting forth the names of the witnesses involved, that they have agreed to testify and what their testimony might be. Absent such a showing, the motion should be denied (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742; Ferrigno v General Motors Corp., 134 AD2d 479; Greene v Hillcrest Gen. Hosp., 130 AD2d 621). The appellant has not satisfied this burden and, accordingly, denial of the motion was proper. We further note that it has failed to explain its inordinately long, six-year delay in making the motion for this change of venue and find that, under the circumstances, the motion was not made "within a reasonable time,” as required by CPLR 511 (a). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.